t c summary opinion united_states tax_court pansy v panages petitioner v commissioner of internal revenue respondent docket no 16154-03s filed date pansy v panages pro_se paul k voelker for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and a sec_6662 penalty of dollar_figure the issues for decision are whether petitioner’s gambling activity amounted to a trade_or_business under sec_162 thereby allowing her to deduct gambling_losses on schedule c profit or loss from business of her federal_income_tax return and whether petitioner is liable for the sec_6662 penalty some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was sparks nevada before entering the flower business petitioner completed her freshman year of high school and had some floral industry training petitioner then opened a flower shop in reno nevada the flower bucket florist flower shop was organized as a corporation with petitioner as the sole stockholder at the time of trial petitioner’s flower shop was open hours a day monday through saturday and a few hours on sunday the flower shop paid petitioner a dollar_figure salary during in addition petitioner operated as sole stockholder another business f b wholesale inc f b wholesale which was a wholesale market that purchased flowers from growers and brokers and then resold the flowers to retail florists the flower shop is one of f b wholesale’s customers f b wholesale paid petitioner a dollar_figure salary during finally petitioner earned dollar_figure in rent from two other businesses and dollar_figure in the lease of a portion of her home to an elderly lady during the year in issue petitioner was nearly years of age and had begun making plans for retirement as a result she began training her two daughters to assume control of the flower shop however petitioner was still actively involved in the flower shop during because petitioner planned to hand over management of the flower shop to her daughters when she turned she began looking for other ways to supplement her monthly social_security_benefits petitioner believed she had a talent for winning at slot machines and began playing the machines at different locations she eventually gambled almost exclusively at one grocery store smith's that had the type of machines she liked known as progressive machines she began cultivating relationships with some of the grocery employees and started tipping them so they would alert her to what machines had not paid out recently petitioner usually played the machine or machines that had gone the longest without a winner on her tax_return she deducted as business_expenses dollar_figure in tips she paid grocery employees for that information petitioner estimated she spent to hours a week playing the slot machines at smith’s all of her gambling occurred after the flower shop was closed for the evening smith’s was on the route petitioner traveled from the flower shop to her home during petitioner contacted an internal_revenue_service irs agent for information on how to file her income_tax return as a professional gambler petitioner never sought information from other professional gamblers as to what was required to become a professional gambler for tax purposes she was reluctant to publicize her status as a professional gambler because of a perceived stigma attached to that occupation she discussed her tax status as a professional gambler only on one occasion with an irs agent she was advised by the agent to simply file a schedule c with her income_tax return and was advised of her responsibility to pay self-employment taxes on any profit realized because petitioner reported a loss on her return she did not pay any self-employment taxes on schedule c of her return petitioner listed professional gambler as her principal business and reported negative income of dollar_figure and dollar_figure in expenses for a total loss of dollar_figure petitioner kept records verifying the exact dates there is no evidence in the record that in her quest to qualify as a professional gambler petitioner inquired or received any information that a basic and fundamental requisite of a trade_or_business including that of a professional gambler is that the activity be engaged in for profit and amounts of her winnings tips and atm charges and attached those records to her schedule c respondent agreed at trial that petitioner kept meticulous records nevertheless on her form_1040 u s individual_income_tax_return petitioner listed her occupation as floral manager for gambling to reach the level of a trade_or_business activity it must be pursued full time in good_faith and with regularity to the production_of_income for a livelihood and not a mere hobby 480_us_23 the supreme court in groetzinger held that a taxpayer who spent between and hours per week at dog races qualified as a professional gambler even though the taxpayer received income during the year from interest dividends capital_gains and salary earned before his job was terminated likewise a taxpayer who spent hours a week at a horse track after losing his job as a salesman and who was seeking a new sales job qualified as a professional gambler for purposes of sec_162 rusnak v commissioner tcmemo_1987_249 unlike the taxpayers in the cited cases petitioner did not pursue gambling full time she gambled regularly but only after she finished working at her flower shop she frequently stopped at smith’s to play the slot machines on her way home from work as she reported on her tax_return her occupation was floral manager the fact that petitioner earned_income from investments and rent does not in and of itself bar her from being a professional gambler petitioner however does not qualify as a professional gambler because her situation does not satisfy the test laid out by the supreme court in commissioner v groetzinger supra pincite the court stated that if a taxpayer devotes his full-time activity to gambling and it is his intended livelihood source it would seem that basic concepts of fairness demand that his activity be regarded as a trade_or_business petitioner’s livelihood was not her winnings from slot machines instead her primary income came from her flower shop her gambling was not a trade_or_business under sec_162 consequently petitioner may not deduct her losses on a schedule c but must itemize them respondent determined a sec_6662 penalty of dollar_figure against petitioner sec_6662 provides for a 20-percent addition_to_tax for any underpayment to which the section applies respondent determined that sec_6662 applies to if petitioner qualified as a professional gambler for purposes of sec_162 she still could claim her losses only to the extent she had gains sec_165 praytor v commissioner tcmemo_2000_282 because petitioner does not qualify as a professional gambler it is not necessary to address whether petitioner may deduct atm charges and tips to grocery store employees as expenses because her slot machine losses alone exceeded her winnings therefore she may not deduct the charges or tips in the notice_of_deficiency respondent disallowed all of petitioner’s claimed deductions for gambling_losses and other expenses in excess of gambling income that computation is sustained by the court petitioner because petitioner was negligent or disregarded rules or regulations or petitioner’s deficiency represented a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title and disregard includes careless reckless or intentional disregard sec_6662 the court holds that petitioner was not negligent nor did she disregard rules or regulations when she filed as a professional gambler on her tax_return she consulted with an irs agent and inquired as to how to file her tax returns as a professional gambler she then followed the guidelines of the agent which were simply to include a schedule c with her income_tax return the court finds petitioner’s testimony credible petitioner kept adequate_records verifying her level of gambling activity and attached the records to her schedule c in addition once petitioner received the notice_of_deficiency from respondent she ceased her gambling activity while awaiting a decision by this court petitioner’s actions amount to reasonableness under sec_6662 and her actions are not considered by the court to be careless reckless or intentional disregard sec_6662 also provides an addition_to_tax in the amount of percent for any substantial_understatement_of_income_tax a substantial_understatement is defined as the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 petitioner’s understatement does amount to more than dollar_figure however she qualifies for a reduction of the understatement sec_6662 sec_6662 provides for a reduction of the understatement if the taxpayer supplied the relevant facts affecting the tax treatment on the return and if there was a reasonable basis for the tax treatment sec_6662 as previously discussed petitioner attached adequate_records to her income_tax return and she had a reasonable basis for believing she qualified as a professional gambler simply by filing a schedule c therefore petitioner’s understatement for purposes of determining whether it amounts to a substantial_understatement_of_income_tax is reduced to zero sec_6662 petitioner is not liable for the sec_6662 penalty reviewed and adopted as the report of the small_tax_case division decision will be entered under rule at trial respondent agreed that if the court held that petitioner was not a professional gambler she could deduct her gambling expenses as itemized_deductions in addition respondent conceded that petitioner was also entitled to itemized_deductions of dollar_figure dollar_figure and dollar_figure respectively for charitable_contributions taxes and interest
